Blackburn, Judge.
John Ivey appeals his convictions by a jury of criminal trespass, carrying a concealed weapon, and carrying a pistol without a license.
1. In his first enumeration of error, Ivey contends that his banishment from the Waycross Housing Authority’s properties was unlimited in duration and, therefore, void for vagueness. However, as Ivey failed to raise this contention below, we are presented with nothing to review. Lewis v. State, 212 Ga. App. 310 (4) (441 SE2d 851) (1994).
2. Ivey next challenges the sufficiency of the evidence. Ivey was served with notice of banishment from the subject property on June 7, 1993. However, on October 14, 1993, Ivey was on the subject property engaging in a verbal dispute with his fiancee. The police responded to a call and discovered Ivey on the property in the possession of a .22 pistol. Ivey did not have a permit to carry the pistol.
Having viewed the evidence in the light most favorable to support the verdict, we conclude that a rational trier of fact could have found Ivey guilty beyond a reasonable doubt of the offenses for which he was convicted. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


McMurray, P. J., and Andrews, J., concur.